UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                        No. 99-4917

GROVER CARROLL GIBSON,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Rock Hill.
Dennis W. Shedd, District Judge.
(CR-99-102)

Submitted: June 30, 2000

Decided: July 12, 2000

Before MURNAGHAN and MOTZ, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Louis H. Lang, CALLISON TIGHE & ROBINSON, L.L.P., Colum-
bia, South Carolina, for Appellant. J. Rene Josey, United States Attor-
ney, Marshall Prince, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Grover Carroll Gibson plead guilty to possession of a stolen fire-
arm, in violation of 18 U.S.C.A. § 922(g)(1), (g)(3) (West Supp.
2000) and 18 U.S.C.A. § 924(a)(2) (West Supp. 2000). He was subse-
quently sentenced to 120 months' imprisonment. We affirm Gibson's
conviction pursuant to his guilty plea and the resulting sentence.

On appeal, Gibson first maintains that the district court erred in
denying his motion to withdraw his guilty plea because the plea allo-
cution conducted by a magistrate judge was not binding on the district
court until the district court accepted the plea and because Gibson
moved to withdraw his plea prior to the district court's acceptance of
the plea. At the conclusion of the Rule 11 hearing, the magistrate
judge accepted Gibson's plea, but deferred acceptance of the plea
agreement to the district court. In United States v. Hyde, 520 U.S. 670
(1997), the Supreme Court held that, when the defendant sought to
withdraw his guilty plea after the district court had accepted the plea
but before the district court had accepted the plea agreement, the
defendant could not withdraw his plea unless he had shown "fair and
just reason" for doing so. 520 U.S. at 673-74. The Court found that
this holding was consistent with Fed. R. Crim. P. 32(e) which states
that a district court may allow a defendant to withdraw his guilty plea
before he is sentenced "if the defendant shows any fair and just rea-
son." Id. at 671. See also United States v. Ewing, 957 F.2d 115, 119
(4th Cir. 1992) (finding that once a guilty plea is accepted by the
court, regardless of whether the actual plea agreement is accepted, a
defendant is bound by his choice and may withdraw plea only by
showing either fair and just reason or by withdrawing after a rejected
plea agreement). Given that Gibson consented to the magistrate
judge's presiding over the Rule 11 hearing at which time Gibson ten-
dered his plea, we find that the magistrate judge's acceptance of the
plea is equally binding and that Gibson must therefore present "fair

                    2
and just" reason to justify the withdrawal of the plea. Addressing Gib-
son's second argument, we agree with the district court's analysis of
the factors enunciated in United States v. Moore , 931 F.2d 245, 248
(4th Cir. 1991), and its ultimate determination that Gibson did not
present "fair and Just" reason to warrant the withdrawal of his guilty
plea.

Last, Gibson argues that the district court erred by setting his base
offense level at twenty-two pursuant to U.S. Sentencing Guidelines
Manual § 2K2.1(a)(3) (1998). Specifically, he maintains that, because
North Carolina restored his civil rights following his 1987 state con-
viction for assault with a deadly weapon inflicting serious injury, the
prior conviction could not be counted in setting his base offense level
pursuant to USSG § 2K2.1(a)(3). We review the district court's appli-
cation of the guidelines de novo. See United States v. Daughtrey, 874
F.2d 213, 217 (4th Cir. 1989). Because Gibson's restoration of civil
rights contained an express limitation on his right to possess firearms
and North Carolina was not prohibited from passing retrospective
laws affecting the legal status of convicted felons, we find that the
application of USSG § 2K2.1(a)(3) was appropriate. See United
States v. Haynes, 961 F.2d 50, 52-53 (4th Cir. 1991) (finding that
prior conviction could not serve as predicate conviction for purposes
of 18 U.S.C.A. § 921(a)(20) when neither statute at the time of dis-
charge nor certificate of discharge imposed any limitation on felon's
right to possess firearms); United States v. McLean, 904 F.2d 216,
219 (4th Cir. 1990) (finding that North Carolina's Felony Firearms
Act expressly provides the circumstances under which a person may
not possess firearms).

Accordingly, we affirm Gibson's conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and oral argu-
ment would not aid the decisional process.

AFFIRMED

                    3